Citation Nr: 1760757	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-45 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to herniated lumbar disc with degenerative disc disease, lumbar spine with intervertebral disc disease (IVDS).

2.  Entitlement to an initial rating in excess of 20 percent for herniated lumbar disc with degenerative disc disease, lumbar spine with IVDS.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy, left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for radiculopathy, right lower extremity.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1985 to March 1993 and from May 2003 to October 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal of August 2014 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Service Connection for Obstructive Sleep Apnea

The record includes a private sleep study dated in January 2015 showing that the Veteran has been diagnosed with obstructive sleep apnea.  At the February 2017 Board hearing, the Veteran testified that he began having sleep issues during his active service.  Specifically, during his deployment to Saudi Arabia, he began snoring and would stop breathing while sleeping.  These events were observed by others, including the Veteran's fellow service members and his ex-wife.  The Veteran also expressed a belief that his obstructive sleep apnea may be secondary to his service-connected lumbar spine disability in that he has gained weight due to that disability, which in turn caused or aggravated his obstructive sleep apnea.  A VA treatment record dated in October 2016 reflects the Veteran's report of a recent 40 pound weight gain that he attributed to increased low back pain.

In February 2017, the Veteran submitted statements from E. R., who served alongside the Veteran, and D. S., the Veteran's partner of 20 years.  In his statement, E. R. reports that he was the Veteran's roommate when they were stationed in Saudi Arabia.  He observed the Veteran snore loudly and stop breathing on several occasions while they were deployed.  In his statement, D. S. indicates that the Veteran has had sleeping issues ever since they met and that the Veteran will snore loudly and stop breathing while he sleeps.

The Veteran's Board hearing testimony and the statements from E. R. and D. S. indicate that the Veteran had sleep disturbances during his active service.  The Veteran was provided a VA sleep apnea examination in May 2015.  However, the VA examiner noted only that "Review of [service treatment records] is silent for a complaint or evaluation of a sleep apnea condition" and did not provide an opinion as to the likely etiology of the Veteran's obstructive sleep apnea.  Therefore, the Board finds that the issue must be remanded so that an opinion may be obtained in consideration of the evidence showing that the Veteran had sleep disturbances during his active service and in consideration of the Veteran's contentions that his obstructive sleep apnea was caused or aggravated by his service-connected lumbar spine disability.

Increased Ratings Issues

The Veteran seeks higher initial ratings for his service-connected lumbar spine and radiculopathy disabilities.  He was most recently provided a VA examination as to those disabilities in August 2014, over three years ago.  At the February 2017 Board hearing, the Veteran testified that the conditions have worsened since the August 2014 VA examination.  Specifically, he testified that he is experiencing increased radiating low back pain and increased back spasms at night.  When he has the back spasms at night, his back is "locked up" the next morning.  This has led to increased absenteeism from work.  In light of the Veteran's assertions, the Board finds that a new VA examination is required so that the current nature and severity of the Veteran's service-connected disabilities may be determined.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Other Considerations

The Veteran indicated at the February 2017 Board hearing that he has recently received treatment from a VA facility.  On remand, updated VA treatment records should be obtained and associated with the record.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded and associate them with the record.

2.  Forward the record and a copy of this remand to a VA clinician who is qualified to provide the information requested below.  If the clinician selected determines that the information requested below cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.  The clinician is asked to review the record and then respond to the following:

a.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea had its onset during his active service.  The opinion given must reflect consideration of the Veteran's February 2017 Board hearing testimony and the statements from E. R. and D. S. indicating that the Veteran snored and would stop breathing while sleeping during his active service and shortly after his separation from active service.  In providing the opinion, the examiner must note that the absence of service treatment records documenting in-service complaint of or treatment for sleep disturbances does not alone render lay testimony not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

b.  If the response to the above is in the negative, provide an opinion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea was caused by, proximately due, or aggravated by his service-connected disabilities, to include any weight gain resulting from the service-connected lumbar spine and radiculopathy disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar spine disability and radiculopathy of the bilateral lower extremities.  The examination should include all tests and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to those disabilities.  The record and a copy of this remand must be made available to the examiner.

The examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the thoracolumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In recording the ranges of motion for the Veteran's thoracolumbar spine, the examiner should note whether upon repetitive motion there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected thoracolumbar spine disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.  If it is not feasible to determine, even by estimation, the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so, to include a description of what information would be necessary for an estimation to be made.

The examiner must provide a complete rationale for any opinion expressed.

4.  After completion of the above, review the expanded record, including the evidence entered since the statements of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




